HAWKINS, J.
Conviction is for selling intoxicating liquor; punishment being one year-in the penitentiary.
No bills of exception are brought forward, complaining of anything that occurred during the trial. The only matter this court can review is the sufficiency of the evidence, and there seems to be no question about this. The state’s evidence is positive as to the sale. Appellant denied it, and introduced proof of his general reputation. He also placed before the jury some evidence tending to impeach the state’s witnesses. The sole issue was one of fact for the jury, which they determined in favor of the state. Nothing in the record indicates that they were not warranted in so doing.
The judgment is affirmed.